DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 22 September 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant claims such as claim 74 recite the term “attached.” As best understood by the examiner, the term “attached” does not appear to have been defined in the instant specification. For the purposes of examination under prior art, the examiner understands that the term “attached” can include but is not limited to various types of chemical bonding including covalent bonding, ionic bonding, electrostatic interactions between opposite charges, hydrogen bonding, van der Waals forces, and London dispersion forces. As best understood by the examiner, one of the types of attachment envisioned by the instant specification is that of electrostatic interactions between opposite charges and/or hydrogen bonding. These electrostatic interactions appear to be attractive interactions between positively charged polyethyleneimine (PEI) and negatively charged CpG DNA.
The examiner further notes that claims 85-87 specify that the CpG oligodeoxynucleotide sis on the outer surface of the positively charged biocompatible coating. Claim 74, upon which claim 86 ultimately depends, recites that the biomolecule (which may be CpG DNA) is attached to a positively charged biocompatible coating. A case in which the biomolecule is on the inside and the coating is on the outside, but both biomolecule and coating interact with each other via electrostatic interactions and/or hydrogen bonds is understood to meet the limitations of claim 74 but not the limitations of claims 85-87. 

Claim Objections
Claim 74 is objected to because of the following informalities:
Claim 74 recites the following text.

    PNG
    media_image1.png
    49
    515
    media_image1.png
    Greyscale

The above-reproduced text appears to be grammatically incorrect. Appropriate correction is required. Applicant may amend the first “comprising” in the above text to recite “comprises” in order to fix the above-indicated grammatical issues.

Claim 89 is objected to because of the following informalities:  Claim 89 appears to have a period at the end of the sixth line, which is not the end of the claim. This appears to be in violation of MPEP 608.01(m) which requires that claims be a single sentence. Appropriate correction is required.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, 15, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1) in view of Zink et al. (US 2012/0207795 A1).
Fernandes et al. (hereafter referred to as Fernandes) is drawn to a particle for multimodal imaging and therapy, as of Fernandes, title and abstract. Fernandes teaches the following as of figures 2 and 3, reproduced below with annotations by the examiner.

    PNG
    media_image2.png
    655
    638
    media_image2.png
    Greyscale

As such, the above-reproduced structures teach the required core, shell, and biomolecule required by parts (a), (b), and (c) of claim 1.
As to claim 1, the claim requires that at least 75% of the outer surface of the biocompatible coating has the at least one biomolecule attached. This appears to be shown as of figure 3 of the above-reproduced figure, wherein the relevant portion of the figure is reproduced below.

    PNG
    media_image3.png
    228
    308
    media_image3.png
    Greyscale

The above-reproduced drawing appears to show 100% of the outer surface having at least one biomolecule attached, the biomolecule being either for therapy or targeting.
Fernandes does not teach polyethylene imine.
Zink et al. (hereafter referred to as Zink) is drawn to cationic polymer coated mesoporous silica nanoparticles, as of Zink, title and abstract. Zink teaches the following in paragraph 0161, relevant text reproduced below.

    PNG
    media_image4.png
    190
    472
    media_image4.png
    Greyscale

Zink also teaches that PEI (polyethyleneimine) protects nucleic acids from degradation, as of paragraph 0166. 
Zink does not teach Prussian Blue.
It would have been prima facie obvious for one of ordinary skill in the art to have coated the particle of Fernandes with the polyethyleneimine (PEI) of Zink. Fernandes is drawn to an inorganic nanoparticle which may be used for the delivery of nucleic acids as therapeutic agents, as of at least Fernandes, paragraph 0115. Zink teaches that PEI is a positively charged polymer that is helpful for delivery of nucleic acids. This is because Zink teaches that positively charged polymers such as PEI help deliver negatively charged nucleic acids, as of paragraph 0161 of Zink, and that PEI helps protect said nucleic acids. As such, the skilled artisan would have been motivated to have coated the particle of Fernandes with the PEI of Zink for predictable delivery of nucleic acids with a reasonable expectation of success, wherein said PEI would have predictably protected the nucleic acids from degradation and helped deliver the nucleic acids with a reasonable expectation of success.
As to claim 1, the claim recites a molecular weight range of PEI. Zink teaches 1.8 kD (1800 Dalton) to 25 kD (25,000 Dalton) PEI in paragraph 0046. This range of molecular weights is within the claimed range.
As to claims 2, Fernandes teaches the following as of page 8, left column, Example 5. 

    PNG
    media_image5.png
    488
    475
    media_image5.png
    Greyscale

While the above-reproduced compound contains potassium and gadolinium in addition to iron, it also contains iron, and it appears to be the iron in a +2 oxidation state that is bound to cyanide, with six cyanides bound to a single iron. As such, this is understood to be an iron (II) hexacyanoferrate.
As to claim 3, the examiner notes Fernandes, page 8, left column, Example 5, which was reproduced above in the above-rejection of claim 2. In this case, A is potassium, B is gadolinium, and M and M’ are both iron. Fernandes also teaches the following on paragraph 0068, reproduced below.

    PNG
    media_image6.png
    94
    466
    media_image6.png
    Greyscale

As such, x is 0.53, y is 0.89, z is 4, and n is 24.
As to claim 6, Fernandes teaches a nucleic acid and an aptamer as the targeting ligand, as of Fernandes, paragraph 0101. As best understood by the examiner, these can be used as an alternative to the antibody shown in figure 3 of Fernandes. 
As to claim 15, Fernandes teaches an imaging agent, as of the abstract of Fernandes.
As to claim 89, Zink teaches 0-6.25 kD polyethyleneimine, as of paragraph 0031. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claim(s) 6, 14, 74-78, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1) in view of Zink et al. (US 2012/0207795 A1), the combination further in view of Jahrsdorfer et al. (Update on Cancer Therapeutics, Vol. 3, 2008, pages 27-32).
Fernandes is drawn to a Prussian blue particle, which may be used for delivery of cargo such as a nucleic acid. Zink is drawn to a polyethyleneimine coating, which is useful for delivery of a nucleic acid. See the above rejection over Fernandes in view of Zink. Fernandes teaches anticancer/tumor therapy in paragraph 0005; also see paragraph 0116. Zink teaches cancer therapy in paragraph 0004.
None of the above references teach a CpG oligodeoxynucleotide.
Jahrsdorfer et al. (hereafter referred to as Jahrsdorfer) is drawn to CpG oligodeoxynucleotides for immunotherapy in cancer, as of Jahrsdorfer, page 27, title and abstract. Jahrsdorfer teaches that CpG oligodeoxynucleotides can enhance the anti-cancer activity of a variety of cancer treatments, as of Jahrsdorfer, page 27, abstract.
Jahrsdorfer does not teach Prussian blue.
It would have been prima facie obvious for one of ordinary skill in the art to have used CpG oligodeoxynucleotides, as of Jahrsdorfer, as the therapeutic agents in figure 3 of Fernandes. Fernandes is drawn to a composition useful for both diagnosis and treatment of cancer, and teaches treatment of cancer by photothermal therapy, as of Fernandes, e.g. paragraphs 0115-0116. Zink is also drawn to anticancer therapy. Jahrsdorfer teaches that CpG oligodeoxynucleotides can be used to enhance anticancer therapy. As such, the skilled artisan would have been motivated to have used CpG oligodeoxynucleotides as the therapeutic agent in the composition of Fernandes in view of Zink in order to have predictably enhanced the anticancer photothermal therapy of Fernandes with a reasonable expectation of success.
As to claim 6, the CpG oligodeoxynucleotide of Jahrsdorfer reads on the additional limitations of this claim.
As to claim 14, the CpG oligodeoxynucleotide of Jahrsdorfer reads on the additional limitations of this claim.
As to claims 74, this is an independent claim requiring Prussian blue materials in a nanoparticle core, and a shell comprising biomolecules. The biomolecule comprises a nucleic acid comprising a pathogen-associated molecular pattern motif. As best understood by the examiner, the CpG oligodeoxynucleotides of Jahrsdorder are understood to read on the required nucleic acid comprising a pathogen associated molecular pattern motif.
As to claim 75, this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 76, this claim is rejected for essentially the same reason that claim 3 is rejected.
As to claims 77-78, Jahrsdorfer teaches unmethylated CpG oligodeoxynucleotides, as of Jahrsdorfer, page 27, title.
As to claim 90, Zink teaches 0-6.25 kD polyethyleneimine, as of paragraph 0031. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 6, 14, 74-78, and 90, the examiner notes that the claims require that the at least one biomolecule is attached to the positively charged biocompatible coating. However, the claims rejected here do not require that the at least one biomolecule is attached to the outer surface of the positively charged biocompatible coating. As such, a case wherein the CpG DNA is homogeneously distributed through the core and the coating is made of PEI would have been understood to meet the claim limitations because the skilled artisan would have expected that a portion of the CpG DNA in the core would have been located at the most external region of the core, which would have been in contact with the PEI located at the most internal region of the coating. This contact would have read on the required attachment. 


Claim(s) 85-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1) in view of Zink et al. (US 2012/0207795 A1), and Jahrsdorfer et al. (Update on Cancer Therapeutics, Vol. 3, 2008, pages 27-32), the combination further in view of Hubbell et al. (US 2010/0055189 A1).
Fernandes is drawn to a Prussian blue particle, which may be used for delivery of cargo such as a nucleic acid. Zink is drawn to a polyethyleneimine coating, which is useful for delivery of a nucleic acid. Fernandes teaches anticancer/tumor therapy in paragraph 0005; also see paragraph 0116. Zink teaches cancer therapy in paragraph 0004. Jahrsdorder teaches CpG oligodeoxynucleotides for anti-cancer therapy. See the above rejection over Fernandes in view of Zink and Jahrsdorfer.
For the purposes of this rejection, the examiner understands that, while Jahrsdorfer teaches CpG oligodeoxynucleotides, Jahrsdorfer does not specify that the CpG oligodeoxynucleotides are coating the outer surface.
Hubbell et al. (hereafter referred to as Hubbell) is entitled “Nanoparticles for Immunotherapy” and is drawn to treating tumors, as of Hubbell, paragraph 0114. Hubbell teaches conjugating CpG DNA to the outside of a nanoparticle, as of Hubbell, paragraph 0055 and figure 29. The purpose of CpG DNA appears to activate Toll-like receptors to mature dendritic cells and induce cell-mediated immunity, as of Hubbell, paragraph 0129. Said cell mediated immunity may be against cancer or a cancer antigen, as of Hubbell, paragraph 0114; as such, the CpG DNA in Hubbell has antitumor properties.
Hubbell does not teach Prussian blue materials.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the CpG DNA of Jahrsdorfer to have been on the surface of the particle of Fernandes, as taught by Hubbell. Both Fernandes and Jahrsdorfer are drawn to compositions for treatment of cancer. Hubbell teaches that inclusion of CpG DNA on the surface of a particle results in the ability of that particle to treat cancer by providing cell-mediated immunity against cancer. As such, the skilled artisan would have been motivated to have placed the CpG DNA of Jahrsdorfer on the surface of the particle of Fernandes in order to have predictably enhanced the anti-cancer effect of the particle with a reasonable expectation of success.
As to claims 85-86, the location of the CpG DNA on the external part of the particle is sufficient to meet the additional limitations of these claims.
For the purposes of this rejection, the examiner understands that, while Jahrsdorfer teaches CpG oligodeoxynucleotides, Jahrsdorfer does not specify that the CpG oligodeoxynucleotides are coating the outer surface.
Hubbell et al. (hereafter referred to as Hubbell) is entitled “Nanoparticles for Immunotherapy” and is drawn to treating tumors, as of Hubbell, paragraph 0114. Hubbell teaches conjugating CpG DNA to the outside of a nanoparticle, as of Hubbell, paragraph 0055 and figure 29. The purpose of CpG DNA appears to activate Toll-like receptors to mature dendritic cells and induce cell-mediated immunity, as of Hubbell, paragraph 0129. Said cell mediated immunity may be against cancer or a cancer antigen, as of Hubbell, paragraph 0114; as such, the CpG DNA in Hubbell has antitumor properties.
Hubbell does not teach Prussian blue materials.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the CpG DNA of Jahrsdorfer to have been on the surface of the particle of Fernandes, as taught by Hubbell. Both Fernandes and Jahrsdorfer are drawn to compositions for treatment of cancer. Hubbell teaches that inclusion of CpG DNA on the surface of a particle results in the ability of that particle to treat cancer by providing cell-mediated immunity against cancer. As such, the skilled artisan would have been motivated to have placed the CpG DNA of Jahrsdorfer on the surface of the particle of Fernandes in order to have predictably enhanced the anti-cancer effect of the particle with a reasonable expectation of success.
As to claims 85-86, the location of the CpG DNA on the external part of the particle is sufficient to meet the additional limitations of these claims.
As to claim 87, this is an independent claim that requires a Prussian blue core, a PEI coating, and a biomolecule comprising a pathogen associated molecular pattern (PAMP) attached to the coating. The CpG DNA of Jahrsdorder reads on the required PAMP containing biomolecule. The skilled artisan would have been motivated to have located this on the coating in view of the teachings of Hubbell.
As to claim 88, Zink teaches 0-6.25 kD polyethyleneimine, as of paragraph 0031. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Response to Arguments
Applicant has presented arguments in applicant’s response on 22 September 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
As an initial matter, applicant has presented arguments regarding previously applied anticipation and obviousness rejections that have been withdrawn by the examiner. See pages 7-11 of applicant’s response. These arguments are understood to be moot in view of withdrawal of previously applied rejections. As such, these arguments are not addressed substantively by the examiner.
Applicant then provided arguments related to data that has been provided in support of overcoming an obviousness rejection based upon the secondary considerations of unexpected results. The data presented has been addressed substantively below.
As an initial matter, the examiner takes the position that data presented in support of obtaining a patent based upon unexpected results must either be present in the original specification or must be presented in the form of an affidavit or declaration. The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication (or in this case, data presented in the applicant’s response but not in the form of an affidavit or declaration) to substitute for expert testimony would circumvent the guarantees built into the statute. See MPEP 716.02(g). Data presented in applicant’s response but not in the form of a declaration/affidavit or not taken from the original specification is not sufficient to establish non-obviousness based upon unexpected results.
In this case, applicant presented data on page 12 of applicant’s response. The data presented here is not in the form of a declaration or affidavit. It is unclear to the examiner whether the presented data was taken entirely from the original drawings or includes new data not presented in the original application. To the extent that there is new data not presented in the original application that is presented on page 12 of applicant’s response, the new data is not probative of non-obviousness at least for the reasons set forth in MPEP 716.02(g).
Regardless, in order to achieve compact prosecution, the examiner has addressed the data presented in applicant’s response as if it had been presented either in the original application or in a declaration.
Data from page 12 of applicant’s response is reproduced below.

    PNG
    media_image7.png
    714
    664
    media_image7.png
    Greyscale

The above-reproduced data appear to show that particles coated with PEI with a molecular weight of 2000 are more storage stable than particles coated with PEI with a molecular weight of 4000.
In order to obtain a patent based upon unexpected results, the claimed invention has to be compared with the closest prior art. See MPEP 716.02(e). This requirement has clearly been met in this case. This is because the comparative example comprising Prussian blue coated with PEI having a molecular weight of 4000 Daltons is closer to the claimed invention than Fernandes et al. (US 2014/0271487 A1), which teaches Prussian blue particles but does not specify PEI.
In order to obtain a patent based upon unexpected results, the evidence must show greater than expected results of statistical and practical significance. In this case, the indicated evidence is drawn to particle storage stability. This is clearly of practical significance because a composition that is not storage stable cannot easily be used commercially as a medication because it will disintegrate in storage. In addition, the data appear to show an improvement of storage stability of the PEI 2000 particles as compared with the PEI 4000 particles that is of statistical significance.
It is additionally the case that unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). This does not appear to have been met here. This is because the results obtained by applicant appear to be specific to PEI with a molecular weight of 2000 Daltons. In contrast, the claims are drawn to PEI with a molecular weight of about 100 Daltons to about 100,000 Daltons. In fact, applicant’s results appear to show that PEI having various molecular weights in this range, such as 4000 Daltons, would not have achieved desirable results due to lack of storage stability of such particles.
In addition, as best understood by the examiner, the data obtained is drawn to CpG oligodeoxynucleotides. There would have been no expectation that the data obtained by applicant would have been applicable to non-nucleic acid cargo or to nucleic acids that vary significantly from CpG oligodeoxynucleotides. For example, the concept of using positively charged exteriors, which is obtained by coating with PEI is a concept generally used for delivery of nucleic acids, but not used for other cargo. This relates to the fact that positive charges easily bind negatively charged nucleic acids, as of Zink, paragraph 0161. This also relates to the fact that positive charges interact with negatively charged cell membranes and cause intracellular delivery. (This strategy was employed in the case of the Pfizer and Moderna COVID-19 vaccines, but was known prior to the effective filing date as of Benenato et al. (US 2017/0210698 A1), e.g. as of paragraph 0286, wherein the above-indicated document was assigned to Moderna). As such, in view of these teachings, it is the examiner’s position that applicant’s desirable results would not have applied to non-nucleic acid cargo.
Additionally, the examiner notes that the delivery requirements for relatively short and relatively long nucleic acids differ, and there would have been no expectation that the results obtained on the short CpG DNA would have been applicable to much longer nucleic acids, such as those with orders of magnitude longer lengths. See e.g. Kauffman et al. (Nano Letters, Vol. 15, 2015, pages 7300-7306). Kauffman et al. (hereafter referred to as Kauffman) teaches the following on page 7301, left column, bottom paragraph, relevant text reproduced below.

    PNG
    media_image8.png
    180
    652
    media_image8.png
    Greyscale

Kauffman then goes on to indicate that the formulation optimized for the (longer) mRNA differs from the formulation optimized for (shorter) siRNA. Although the comparison in Kauffman relates to comparing mRNA with siRNA, not with CpG oligodeoxynucleotides, it still indicates that the types of formulations suitable for delivery of different types of nucleic acids differ from each other, and that the type of formulation found to be unexpectedly superior for delivery of one type of nucleic acid would not likely be applicable to delivery of a different type of nucleic acid.
The examiner has included a suggested claim amendment on the next page that would render the claims to be commensurate in scope with the unexpected results. However, the examiner clarifies that this suggested claim amendment would result in allowable subject matter only if the data presented on page 12 of applicant’s response were presented in the form of an affidavit/declaration under 37 C.F.R. 1.132 or it could be shown that all of the data on page 12 of applicant’s response was taken from the original application as filed.

Suggested Examiner’s Amendment
The examiner suggests amending claim 87 in the following manner to render the claim commensurate in scope with the unexpected results presented by applicant. The examiner notes that the indicated suggestion will render the claim to be allowable only if the data presented on page 12 of applicant’s response is presented in the form of an affidavit or declaration under 37 C.F.R. 1.132 or it can be clarified that the data was obtained from the instant specification.

Claim 87 (Suggested Amendment): A biofunctionalized nanocomposite, comprising:
(a) a core comprising [[ ]] Prussian blue materials;
(b) a [[ ]] positively charged biocompatible coating comprising polyethylenimine (PEI) having an average molecular weight (MW) [[ ]] of about 2000 daltons;
(c) at least one [[ ]] CpG oligodeoxynucleotide attached to the outer surface of the positively charged biocompatible coating [[ 
]] .

[Examiner Note: There is support for 2000 Dalton PEI on at least page 52, paragraph 00195 of the instant specification. With regard to the “about 2000 Dalton” molecular weight, there is support for having a coating polymer, albeit a different polymer than PEI, in a molecular weight of about 2000 Dalton on page 18, paragraph [0097]. This is understood to adequately support a molecular weight of about 2000 Daltons for PEI].

X) Claims 2-3 may be amended to depend upon claim 87 as of the above-suggested amendment.

X) The examiner suggests the following new claims depending upon claim 87 as of the proposed amendment, starting from claim 91.

Claim 91 (Suggested New): The biofunctionalized nanocomposite of claim 87, wherein at least 75% of the outer surface of the positively charged biocompatible coating has a CpG oligodeoxynucleotide attached thereto.

Claim 92 (Suggested New): The biofunctionalized nanocomposite of claim 87, wherein the average molecular weight of the PEI is 2000 Daltons.

Claim 93 (Suggested New): The biofunctionalized nanocomposite of claim 87, wherein the biofunctionalized nanocomposite is a photothermal therapy agent.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612